Name: Council Regulation (EU) NoÃ 680/2013 of 15Ã July 2013 amending Regulation (EU) NoÃ 1259/2012 on the allocation of the fishing opportunities under the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Islamic Republic of Mauritania for a period of two years
 Type: Regulation
 Subject Matter: fisheries;  Europe;  Africa;  international affairs;  European construction
 Date Published: nan

 18.7.2013 EN Official Journal of the European Union L 195/15 COUNCIL REGULATION (EU) No 680/2013 of 15 July 2013 amending Regulation (EU) No 1259/2012 on the allocation of the fishing opportunities under the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Islamic Republic of Mauritania for a period of two years THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 30 November 2006, the Council adopted Regulation (EC) No 1801/2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania (1) (the Partnership Agreement). (2) A new Protocol setting out the fishing opportunities and the financial contribution provided for in the Partnership Agreement (the new Protocol) has been provisionally applied since 16 December 2012, the date of its signature, in accordance with Council Decision 2012/827/EU (2). The new Protocol grants EU vessels fishing opportunities in waters in which Mauritania exercises its sovereignty or its jurisdiction as regards fishing. The allocation of fishing opportunities granted to the Union under the new Protocol was defined by Regulation (EU) No 1259/2012 (3). (3) On 20 February 2013, in accordance with Article 4 of the new Protocol, the Joint Committee between the European Union and Mauritania (Joint Committee) provided for in Article 10 of the Partnership Agreement adopted measures entailing a review of fishing opportunities. They include measures redefining the allocation of fishing opportunities between categories 5 (tuna seiners) and 6 (pole-and-line tuna vessels and surface longliners). (4) Regulation (EU) No 1259/2012 should therefore be amended. Given that the decision of the Joint Committee applies from 20 February 2013, this Regulation should enter into force immediately following its publication and should apply from 20 February 2013, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1259/2012 is amended as follows: In Article 1(1), points (e) and (f) are replaced by the following: (e) Category 5  Tuna seiners Spain 17 licences France 8 licences (f) Category 6  Pole-and-line tuna vessels and surface longliners Spain 18 licences France 1 licence. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 20 February 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 2013. For the Council The President V. JUKNA (1) OJ L 343, 8.12.2006, p. 1. (2) Council Decision 2012/827/EU of 3 December 2012 on the signing, on behalf of the European Union, and on the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Islamic Republic of Mauritania for a period of two years (OJ L 361, 31.12.2012, p. 43). (3) OJ L 361, 31.12.2012, p. 87.